Name: 89/374/EEC: Commission Decision of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-06-16

 Avis juridique important|31989D037489/374/EEC: Commission Decision of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye Official Journal L 166 , 16/06/1989 P. 0066 - 0067 Finnish special edition: Chapter 3 Volume 29 P. 0166 Swedish special edition: Chapter 3 Volume 29 P. 0166 *****COMMISSION DECISION of 2 June 1989 on the organization of a temporary experiment under Council Directive 66/402/EEC on the marketing of cereal seed, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye (89/374/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), as last amended by Commission Directive 89/2/EEC (2), and in particular Article 13a thereof, Whereas Directive 89/2/EEC included hybrids of rye within the scope of Directive 66/402/EEC but did not etablish the conditions to be satisfied by the crop and the seed of hybrids or rye, which were left to be determined by reference to the results of a temporary experiment organized pursuant to Article 13a of Directive 66/402/EEC; whereas a temporary experiment should accordingly be organized; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. A temporary experiment shall be organized, under the conditions specified in Article 2, at Community level, in order to establish the conditions to be satisfied by the crop and the seed of hybrids of rye. 2. Any Member State may participate in the experiment. Article 2 1. Seed of rye hybrids may be marketed within the Community, under a label as specified in paragraph 3, provided that the conditions laid down in paragraph 2 are satisfied. 2. The conditions referred to in paragraph 1 are as follows: (a) Conditions to be satisfied by the crop: (i) The standards or other conditions laid down in Annex I (1), (4) and (5) to Directive 66/402/EEC in respect of crops of rye shall apply. (ii) The crop for the production of certified seed shall be derived from basic seed satisfying the conditions laid down in this Decision. (iii) The crop shall conform to the following standards as regards distances from neighbouring sources of pollen which may result in undesirable foreign pollination - for the production of basic seed: - where male sterility is used (minimum distance): 1 000 m - where male sterility is not used (minimum distance): 600 m - for the production of certified seed (minimum distance): 500 m. (iv) The crop shall have sufficient identity and purity as regards the characteristics of the components, including male sterility. In particular, the crop shall conform to the following standards or other conditions: - the number of plants of the crop species, which are recognizable as obviously not being true to the component shall not exceed - one per 30 m2 for the production of basic seed - one per 10 m2 for the production of certified seed, this standard to apply in official field inspections only to the female component, - in the case of basic seed, where male sterility is used, the level of sterility of the male-sterile component shall be at least 98 %. (v) Certified seed shall be produced in mixed cultivation of a female male-sterile component with a male component which restores male fertility. (b) Conditions to be satisfied by the seed: (i) The standards or other conditions laid down in Annex II (2) to Directive 66/402/EEC in respect of rye seed shall apply (ii) The seed shall have sufficient varietal identity and varietal purity, or, in the case of seed of a component, sufficient identity and purity as regards its characteristics, including male sterility. (iii) Harmful organisms which reduce the usefulness of the seed shall be at the lowest possible level. In particular, the seed shall conform to the following standards: 1.2 // // // Category // Claviceps purpurea (maximum number of sclerotia or fragments of sclerotia in a sample of the weight specified in column 4 of Annex III to Directive 66/402/EEC) // // // Basic seed: // // - where male sterility is used // 6 // - where male sterility is not used // 3 // Certified seed // 6 // // (c) Post control test of basic seed: Seed shall not be certified as certified seed unless an official post-control test, based on samples of basic seed taken officially, and carried out during the growing season of the seed entered for certification as certified seed, shows that the basic seed has met the requirements for basic seed laid down in this Decision in respect of identity and purity as regards the characteristics of the components, including male sterility. (d) Lot and sample weights: The conditions laid down in Annex III to Directive 66/402/EEC in respect of rye seed shall apply. 3. The label referred to in paragraph 1 shall be the official label mentioned in Article 10 of Directive 66/402/EEC, with the reference to the number of this Decision after the words 'EEC rules and standards'. Article 3 The experiment shall end on 30 June 1992. Member States may decide to cease participating in the experiment at an earlier date. Article 4 1. Member States shall inform the Commission whether they have decided to participate in the experiment. 2. Member States shall report to the Commission and to other Member States, before the end of each year: - the areas of crops producing seed of each category, for which field inspection and certification have been carried out in accordance with the experiment, - the quantities of seed produced by category, - the varieties concerned, and - the results of the tests for Claviceps purpurea, - the results of the post-control referred to in Article 2 (2) (c). Article 5 This Decision is addressed to the Member States. Done at Brussels, 2 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2309/66. (2) OJ No L 5, 7. 1. 1989, p. 31.